—Appeal from a judgment of the Supreme Court (Torraca, J.), entered March 9, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner, an inmate serving a prison term of 5 to 15 years for his conviction of manslaughter in the first degree, commenced this CPLR article 78 proceeding following the denial of his request for parole release. Supreme Court dismissed the petition, prompting this appeal.
We affirm. Inasmuch as the Board of Parole considered all relevant factors in rendering its determination, including the instant offense, petitioner’s criminal history, his accomplishments while incarcerated and his receipt of an earned eligibility certificate, it cannot be said that the Board of Parole’s determination was irrational or arbitrary and capricious (see, *822Matter of Cornejo v New York State Div. of Parole, 269 AD2d 713). Notwithstanding petitioner’s receipt of an earned eligibility certificate, the Board was not precluded, even under the circumstances of this case, from determining that there was a reasonable probability that petitioner could not remain at liberty without violating the law and that his release would not be compatible with the welfare of society (see, Matter of Howard v New York State Bd. of Parole, 270 AD2d 539; Matter of Dorato v New York State Div. of Parole, 264 AD2d 885). Petitioner’s remaining contentions, including his claim that he was denied access to confidential information, have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Peters, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.